Title: From James Madison to Gabriel Duvall, 25 October 1804
From: Madison, James
To: Duvall, Gabriel


Sir.Department of State, Octr. 25th. 1804.
In answer to your letter of the 21st. of July last, requesting my opinion upon the correctness and admissibility of the four following items in Doctor Steven’s account, viz,





Dollars


1. For hire of a French Schooner to carry dispatches from the Cape to the Government of the U: States
}
2000


2. For hire of a French Schooner to carry dispatches to Genl. Maitland at Jamaica & expences of the bearer
}
450


3. For hire of a French Schooner to carry dispatches to the Govt. of the U: States from the Cape
}
2000


4. For hire of American Schooner Ann, to carry dispatches to Admiral Sir Hyde Parker at Jamaica
}
400


I have the honor to observe, that considering the importance of the dispatches, which Dr. Stevens had to forward about the dates of the Vouchers, which respectively refer to the first and third items above recited, and that no Mercantile intercourse between the United States and the Island of St. Domingo, whereby the necessity of having a Vessel expressly for the purpose could be avoided, was lawful, I am of opinion that he was warranted in employing the Vessel, the expence of which constitute those two charges. With respect to the second & fourth items, I have no documents, other than those which were before you, to enable me to judge. It is however probable that on application to Dr. Stevens he may be able to afford any additional illustrations which may be requisite. It is my opinion that the nature of the service, in which he was engaged, and the ground on which his own salary is allowed render a charge for a Secretary, at the moderate rate at which it is made, reasonable & admissible. I am &c.
James Madison.
